Citation Nr: 0117492	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for status post 
cerebrovascular accident with minimal right sided 
hemiparesis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran had active service from September 1978 to July 
1982 and from November 1990 to August 1992.  This matter 
comes before the Board of Veterans' Appeals on appeal from a 
September 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
awarded a 10 percent rating for status post cerebrovascular 
accident with minimal right sided hemiparesis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's status post cerebrovascular accident with 
minimal right sided hemiparesis is currently productive of 
cranial nerves within normal limits, except for some minimal 
residual right-sided facial paralysis, as well as some 
minimal residual decreased strength in the right upper and 
lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 10 percent for status post cerebrovascular accident with 
minimal right sided hemiparesis have not been met.  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.124a, Diagnostic Code 8009 (2000);  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher rating for his service-connected status 
post cerebrovascular accident with minimal right sided 
hemiparesis.  The veteran contends that the currently 
assigned 10 percent evaluation does not adequately reflect 
the extent of the disability from which he now suffers.  He 
maintains that separate evaluations should be assigned for 
his facial paralysis and right upper and lower extremity 
weakness.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In that regard, the 
veteran has been put on notice as to the evidence needed to 
substantiate his claim, and the Board is not aware of any 
pertinent medical evidence that has not yet been associated 
with the claims file.  Moreover, the record contains a 
comprehensive VA examination dated as recent as June 2000.  
In a March 2001 letter, the RO informed the veteran about the 
recently enacted Veterans Claims Assistance Act of 2000 
("VCAA").  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
RO reviewed the veteran's case in light of the VCAA, and 
found that his appeal complied with the requirements of the 
new law, and was ready for appellate review.  The Board has 
also reviewed the file in light of the VCAA, and for the 
reasons outlined above finds that no further development is 
required to comply with the duty to assist the veteran in 
establishing his claim.  Thus, the Board will proceed with 
appellate review. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

A brief review of the history of this appeal is as follows.  
In July 1982, the veteran filed a claim for entitlement to 
service connection for residuals of cerebrovascular episode 
and heart disease.  In a September 1983 rating decision, the 
veteran was awarded service connection for history of 
cerebrovascular episode, and a noncompensable rating was 
assigned from July 1982.  That decision was based on evidence 
that included the veteran's service medical records, which 
contained a diagnosis of cerebrovascular accident with 
residual complaints of right hemiparesis and headaches; as 
well as a VA examination dated in November 1982, which 
contains an impression of a normal neurological examination.  

In January 1999, the veteran submitted a claim for an 
increased rating, and in a September 1999 rating decision, an 
increased rating of 10 percent was awarded and assigned from 
January 1999.  The September 1999 decision was based on 
evidence that included the veteran's service medical records, 
and a VA examination dated in August 1999, which noted that 
the veteran still exhibited some residual symptoms of the 
cerebrovascular accident.  The veteran disagreed with that 
decision, and initiated this appeal.  Recently, in a June 
2000 rating decision, the RO continued a 10 percent 
disability rating, and recharacterized the disability as 
status post cerebrovascular accident with minimal right-sided 
hemiparesis.  The veteran continued his appeal.

In the August 1999 VA examination, the veteran was noted to 
have mild right sided weakness.  It was also noted that he 
occasionally stuttered.  The veteran reported that these 
symptoms had been present since his last stroke.  The veteran 
also reported that he occasionally would drag his right side, 
and that it was weakened with fatigue.  He felt like his 
fainting and weakness was worsening.  Upon examination, the 
examiner confirmed findings of right sided weakness.  The 
diagnosis was cerebrovascular accident by history with 
residual of occasional stuttering, and poor recent memory.  
Cranial nerves were grossly intact with right sided weakness 
and decreased reflexes.  

Treatment records from the VA Medical Center in Allen Park 
indicate that from January 2000 to February 2000, the veteran 
was hospitalized for alcohol and drug dependence.  The claims 
file also contained treatment records from the VA Medical 
Center in Battle Creek, reflecting treatment from February 
2000 to March 2000, primarily for depression and suicidal 
thoughts.  Those records are essentially negative for 
findings related to the disability on appeal.  However, the 
veteran did relate to the examiner that he had suffered a 
stroke in 1982, with temporary paralysis of his right sight 
and speech impediment.  He stated that he still has 
difficulties with his speech and the examiner noticed a 
slight stutter during the interview.  The veteran returned to 
seek treatment for depression and suicidal tendencies, and 
was put through an extensive treatment program for his 
depression and emotional problems.  

Most recently, the veteran was afforded a VA general medical 
examination in June 2000.  The examiner noted that the 
veteran had a stroke in service in 1982.  At that time he was 
told by doctors that he had a brain hemorrhage secondary to 
high blood pressure.  The veteran was treated and underwent 
physical therapy, and recovered from the paralysis 85 
percent.  In 1986, the veteran had another mild stroke on the 
right side.  He again recovered from paralysis and had 85 
percent improvement.  He received both private and VA medical 
treatment until about 1993.  The veteran currently complains 
of some residual weakness of the right-sided limbs.  The 
examiner noted no history of heart or vascular disease.  
Straight leg raising test was normal on both sides, and there 
was no pain, swelling, limitation of movements, crepitus, 
signs of inflammation or effusion of the joints.  There was 
no wasting of muscles around the joints and handgrip was good 
on both sides.  The veteran could ambulate fairly well 
without any aid but had minimal right-sided hemiplegic gait.  
He could do tandem gait but could not walk on tiptoe or on 
his heels.  Cranial nerves II-XII were within normal limits 
except for minimal residual right-sided facial paralysis.  
The veteran exhibited minimal residual right-sided 
hemiparesis with power of 4/5 in the muscles of right upper 
and lower extremities.  The final diagnosis was status post 
cerebrovascular accident with minimal right-sided 
hemiparesis.

The veteran's status post cerebrovascular accident with 
minimal right sided hemiparesis is currently rated as 10 
percent disabling, pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8009.  According to 38 C.F.R. § 4.124a, the vascular 
conditions under Diagnostic Code 8007 (brain, vessels, 
embolism of), Diagnostic Code 8008 (brain, vessels, 
thrombosis of), and Diagnostic Code 8009 (brain, vessels, 
hemorrhage of) are to be rated as 100 percent disabling for 6 
months.  Thereafter, rate the residuals, minimum, 10 percent.  
38 C.F.R. § 4.124a. 

Applying the pertinent criteria to the facts of this case, 
the Board finds that the veteran's residuals of 
cerebrovascular accident are appropriately rated at 10 
percent under Diagnostic Code 8009, and a preponderance of 
the evidence is against a higher rating at this time.  The 
medical evidence of record does not indicate the veteran has 
experienced a brain embolism, thrombosis, or hemorrhage, 
since his last stroke in 1986.  As such, there is no basis 
for a 100 percent rating in this case, and the Board will 
evaluate the veteran's residuals of his service-connected 
cerebrovascular accident.  The June 2000 VA examination 
diagnosed the veteran with status post cerebrovascular 
accident with minimal right-sided hemiparesis.  The examiner 
indicated that the veteran had a minimal right-sided 
hemiplegic gait, but the veteran could ambulate fairly well, 
without any aid.  While the record contains earlier findings 
that the veteran would sometimes stutter, the June 2000 VA 
examination described speech as normal, although there was 
some minimal residual right-sided facial paralysis.  There 
was also some right-sided weakness in the right extremities.  
Otherwise, the veteran's cranial nerves were normal, and 
sensation was normal.  The Board finds that the foregoing 
clinical findings support the currently assigned 10 percent 
rating, but the evidence does not warrant a rating in excess 
of 10 percent.  

The Board has considered whether another related diagnostic 
code may offer a higher rating in this case, such as the 
diagnostic codes for diseases of the cranial nerves.  
However, while the veteran manifests some minimal residual 
right-sided facial paralysis, the cranial nerves II-XII were 
described as within normal limits.  Thus, the Board finds no 
basis for assigning a rating in excess of 10 percent under 
Diagnostic Code 8205, which rates the fifth cranial nerve.  
The Board also finds no other related diagnostic code that 
would offer a higher rating.  In short, the Board finds that 
the veteran's status post cerebrovascular accident with 
minimal right sided hemiparesis is appropriately rated as 10 
percent disabling under Diagnostic Code 8009.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
status post cerebrovascular accident with minimal right sided 
hemiparesis, including any effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent with no more than a 10 
percent rating for status post cerebrovascular accident with 
minimal right sided hemiparesis.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for a higher rating.  The Board has 
considered the benefit of the doubt rule in this case, but 
finds that there is not such a state of equipoise between the 
positive and negative evidence to permit a favorable 
determination.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

Finally, while the Board acknowledges the veteran's 
contentions that his disability has affected his daily 
activities, there is no specific contentions from the veteran 
that his disability adversely affects his employment.  
Nevertheless, to the extent that the veteran may be claiming 
that the residuals of cerebrovascular accident impacts 
negatively upon his job, the Board points out that the VA 
Schedule for Rating Disabilities is premised on the average 
impairment in earning capacity resulting from service-
connected diseases and injuries and their residuals.  
38 C.F.R. § 4.1.  The effects of the veteran's status post 
cerebrovascular accident with minimal right sided hemiparesis 
are reflected in the currently assigned rating.  Moreover, 
there is no evidence in the record, nor is it specifically 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's residuals of 
cerebrovascular accident. As such, the Board finds no basis 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996);  Floyd v. Brown, 9 Vet. App. 88, 96 
(1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for status 
post cerebrovascular accident with minimal right sided 
hemiparesis is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

